                                                                                          Page 1 of 2
     Case 18-01297       Doc 558    Filed 05/24/19 Entered 05/24/19 11:47:49          Desc Main
                                     Document     Page 1 of 2

           Activity in Case 3:19-cv-03026-CJW-KEM In re: VeroBlue Farms USA, Inc, Debtor
           Bankruptcy Appeal
           ndia.ecf.notification
           to:
           ndia.ecf.notification
           05/24/2019 11:23 AM
           Hide Details
           From: ndia.ecf.notification@iand.uscourts.gov
           To: ndia.ecf.notification@iand.uscourts.gov

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                         U.S. District Court

                                      Northern District of Iowa

Notice of Electronic Filing

The following transaction was entered on 5/24/2019 at 11:21 AM CDT and filed on 5/24/2019
Case Name:           In re: VeroBlue Farms USA, Inc, Debtor
Case Number:         3:19-cv-03026-CJW-KEM
Filer:               FishDish, LLP
Document Number: 1

Docket Text:
NOTICE of Appeal from Bankruptcy Appellate Panel. Bankruptcy Court case number 19-
6018. File received. (pac)


3:19-cv-03026-CJW-KEM Notice has been electronically mailed to:

Dan Childers dchilders@elderkinpirnie.com, aharrison@elderkinpirnie.com,
cwhite@elderkinpirnie.com

Eric W Lam      elam@simmonsperrine.com, kcarmichael@spmblaw.com, tdomeyer@spmblaw.com

Joseph A Peiffer     joe@ablsonline.com, hannah@ablsonline.com, jeff@ablsonline.com

Jeffrey P Taylor    jtaylor@krflawfirm.com

John R Walker, Jr     chigh@beecherlaw.com, jwalker@beecherlaw.com, suzwurzer@beecherlaw.com

Abram V Carls       acarls@SPMBLAW.com, tchristophel@SPMBLAW.com



file:///C:/Users/nbec/AppData/Local/Temp/notes48EE21/~web0880.htm                           05/24/2019
                                                                                   Page 2 of 2
     Case 18-01297      Doc 558     Filed 05/24/19 Entered 05/24/19 11:47:49   Desc Main
                                     Document     Page 2 of 2


Robert H Lang     rhlang@thompsoncoburn.com, athornton@thompsoncoburn.com

Aaron L Hammer      ahammer@hmblaw.com, ecfnotices@hmblaw.com

Stavros S Giannoulias    sgiannoulias@hmblaw.com, ecfnotices@hmblaw.com

John W Guzzardo      jguzzardo@hmblaw.com, ecfnotices@hmblaw.com

3:19-cv-03026-CJW-KEM Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1025896836 [Date=5/24/2019] [FileNumber=2115829-0
] [16438714bc19cba366cca691f37123a2b8367ccbbda0f4830fc7d97805fed9b3e2f
4670d6f979826713edfcee81441653ab94687d6df2a735ee85dac4aa37c2c]]




file:///C:/Users/nbec/AppData/Local/Temp/notes48EE21/~web0880.htm                  05/24/2019
